Motion Granted, Appeal Dismissed, and Memorandum Opinion filed March
30, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00146-CV

  THE STATE OF TEXAS, ACTING ON BEHALF OF THE TEXAS
COMMISSION ON ENVIRONMENTAL QUALITY, A NECESSARY AND
             INDISPENSABLE PARTY, Appellant

                                         V.
    EXXON MOBIL CHEMICAL COMPANY AND HARRIS COUNTY,
                     TEXAS, Appellees

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-52676

                          MEMORANDUM OPINION

      This is an interlocutory appeal of an order signed on January 31, 2020 denying
the plea to the jurisdiction filed by the State of Texas. The plea to the jurisdiction
contended Harris County lacked standing to sue ExxonMobil Chemical Company.
On March 12, 2021, Harris County filed a notice of nonsuit in the trial court of its
claims against ExxonMobil. The trial court signed an order on March 17, 2021
dismissing Harris County’s suit.

      A nonsuit of the underlying claims moots an interlocutory appeal from the
denial of a plea to the jurisdiction with respect to those claims. Univ. of Texas Med.
Branch at Galveston v. Est. of Blackmon ex rel. Shultz, 195 S.W.3d 98, 100 (Tex.
2006) (per curiam). On March 19, 2021, Harris County filed a motion in this court
to dismiss the appeal for lack of jurisdiction on the ground that the appeal is moot.
Harris County certified that all parties are unopposed to dismissal. Because the
motion is unopposed, we need not wait 10 days before ruling on it. See Tex. R. App.
P. 10.3(a)(2).

      We grant the motion and dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                          2